


Exhibit 10.5


AMENDMENT NO. 3
to
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
December 23, 2015, by and between CTI BioPharma Corp., a Washington corporation
(the “Company”), and James A. Bianco (the “Executive”).


WHEREAS, the Executive is currently employed by the Company pursuant to that
certain Employment Agreement, effective as of January 1, 2011 and subsequently
amended as of March 21, 2013 and January 6, 2015 (the “Employment Agreement”);
and


WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as provided herein.


NOW, THEREFORE, the parties agree as follows:


1.Section 3(a) of the Employment Agreement is hereby amended, effective January
1, 2016, to increase the annualized rate of Base Salary set forth therein from
Six Hundred Fifty Thousand Dollars ($650,000) to Seven Hundred Fifty Thousand
Dollars ($750,000). For clarity, Executive’s bonus opportunity for a particular
year will be determined based on his base salary for such year (e.g.,
Executive’s bonus opportunity for 2015 will be determined based on his $650,000
base salary for 2015).


2.Section 4 of the Employment Agreement is hereby amended and restated,
effective January 1, 2016, to read in its entirety as follows:


“4.    Executive Benefits. During Executive’s employment, Executive will be
entitled to the benefits set forth in this Section 4.


(a)    Health Benefits. Executive will be entitled to participate in the
employee benefit plans currently and hereafter maintained by the Company and
generally available to other senior executives of the Company, including,
without limitation, the Company’s group medical, dental, vision, and
flexible-spending account plans. To the extent the Company cancels or changes
the benefit plans and programs generally available to other senior executives of
the Company, the Company reserves the right to cancel or change the benefit
plans and programs it offers to Executive on an equivalent basis.


(b)    Life/Disability Insurance. The Company will pay the annual premiums for
universal life insurance (or other non-term life insurance) for the benefit of
Executive and his beneficiaries, with a policy coverage amount of not less than
Five Million Dollars ($5,000,000). Furthermore, the Company will provide, at
Executive’s expense, disability insurance for the benefit of Executive.
Executive’s Base Salary will be increased by the amount of the annual premium
for such disability coverage and the Company’s records will reflect that the
premiums for the disability policy have been paid by the Executive. The above
benefits are subject to availability at reasonable cost and any limitations
resulting from Executive’s physical condition; and provided that in no event




--------------------------------------------------------------------------------




shall the premiums for the life and disability insurance contemplated by this
Section 4(b) for any particular year exceed Fifty Thousand Dollars ($50,000) in
the aggregate (such cap shall be adjusted annually based on the cost of living
adjustments applicable to U.S. social security benefits beginning with calendar
year 2012). Executive shall not be entitled to any tax gross-up for these
benefits. In the event the premiums exceed such cap, the Company shall pay the
annual premiums for such coverage as may be available and which is as comparable
to the above coverage as possible, with total premiums for any particular year
not to exceed the annual premium cap specified above. The life insurance policy
will accrue to the benefit of Executive and Executive will be entitled to the
full ownership and benefit of the policy, even after termination of his
employment for any reason.


(c)    Medical License Fees. The Company shall promptly reimburse Executive for
all reasonable and necessary costs and expenses incurred by Executive to
maintain Executive’s medical license (Executive shall not be entitled to any tax
gross-up for this benefit).”


3.Except as expressly modified herein, the Employment Agreement shall remain in
full force and effect in accordance with its original terms.


4.Capitalized terms that are not defined herein shall have the meanings ascribed
to them in the Employment Agreement.


5.This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.


CTI BioPharma Corp.


By: /s/ Louis A. Bianco                
Name: Louis A. Bianco
Title: EVP, Finance & Administration
    


EXECUTIVE


/s/ James Bianco            
James A Bianco












